

116 HR 3527 IH: POW Priority Care Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3527IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Walberg (for himself, Mr. Krishnamoorthi, Mr. Guthrie, and Mr. Rush) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to assign the highest priority status for hospital care and
			 medical services provided through the Department of Veterans Affairs to
			 veterans who are former prisoners of war.
	
 1.Short titleThis Act may be cited as the POW Priority Care Act of 2019. 2.Highest priority status for enrollment of former prisoners of war in health care system of Department of Veterans Affairs (a)EnrollmentSection 1705(a) of title 38, United States Code, is amended—
 (1)in paragraph (1)— (A)by striking and veterans and inserting , veterans; and
 (B)by striking the period at the end and inserting , and veterans who are former prisoners of war.; and (2)in paragraph (3), by striking who are former prisoners of war or.
 (b)Extended care servicesSection 1710B(c)(2)(D) of such title is amended by inserting a veteran who is a former prisoner of war or before a veteran who. (c)ApplicabilityThe amendments made by this section shall apply with respect to veterans who are former prisoners of war before, on, or after the date of the enactment of this Act.
			